DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the staples (cl. 5), suspension points (cl. 15), lashing belts (cl. 16), and conic aligned bolts (cl. 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the terms “big,” “bulky,” and “heavy” are relative terms which render the claim indefinite.  The term terms “big,” “bulky,” and “heavy” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 16, the term “standard” is a relative term which renders the claim indefinite.  The term “standard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 17, the term “many” is a relative term which renders the claim indefinite.  The term “many” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 19, the terms “faster” and “easier” are relative terms which render the claim indefinite.  The term terms “faster” and “easier” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 20, the terms “better,” “bulky,” and “fragile” are relative terms which render the claim indefinite.  The term terms “big,” “bulky,” and “heavy” are not defined by the 
Regarding claim 20, the term “especially” renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).  
Regarding claim 20, this claim is indefinite because the sole limitation of this independent apparatus claim is a functional limitation,1 unaccompanied by recitations of any structure that allegedly accomplishes the claimed function.  Although functional language does not necessarily render a claim improper, when a claim that merely recites a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.  Moreover, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.  See MPEP 2173.05(g)(⁋ 4).  
Claims 2-19 are indefinite due to dependence upon an indefinite base claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 14-17, & 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolan (4261470).  
Regarding claim 1, Dolan teaches a modular pallet transport system, to be assembled in a toolbox principle, comprising modules of basic-pallet (12, 70), vertical-pillars (80), longitudinal-reinforce-elements (90, 100) and transversal-reinforce-elements (92, 100), for the transport of big and bulky goods and capable to be stapled also with heavy payload in a transport vehicle (col. 4, lines 37-39).  
Regarding claim 2, Dolan teaches a basic pallet (P) comprising modules of two vertical pillar (VP) (80) and two transversal reinforce (RT) (92, 100), connected together perpendicularly (Fig. 1).
Regarding claim 3, Dolan teaches connection of modules takes place via standard-screws (M16) or alternative via plug-connection (i.e., via 22 & 96).  
Regarding claim 5, Dolan teaches a pallet capable of being stapled (e.g., on 70) via staples having a dimension is in range of (80-220) mm/pallet.
Regarding claim 6, Dolan teaches modules vertical-pillar (VP) (80) & the reinforce-longitudinal (RL) (90, 100) that are the sides of the toolbox (Fig. 1). 
Regarding claim 14, Dolan teaches modules (12, 70, 80, 90, 92, 100) that can be painted (since they have external surfaces).
Regarding claim 15, Dolan teaches a security system (50) for the payload and the pallet combinations are secured via the suspension points (50).
Regarding claim 16, Dolan teaches a pallet combination (10) that is capable of being secured via the suspension points (50) on the loading floor of the semi-trailer using standard lashing belts with tensioning devices (since such belts could be threaded through 46a & 46b).
Regarding claim 17, Dolan teaches a structure wherein a hook of a lashing belt can be placed in many positions on the pallet combinations themselves (e.g., through holes 96, or around modules 80, 90, & 92).
Regarding claim 19, Dolan teaches connecting points (96) of the modules (90, 92, 100) that are equipped with conic aligned bolts (166, 168, 170, 172), whereat the modules needs to be plugged only and whereby the modules can be mounted much faster and easier (Figs. 3-7).
Regarding claim 20, Dolan teaches pallet transport system characterized by better utilization of the available space inside a truck, a trailer, a wagon or a sea-container, especially by transporting bulky and fragile goods, because of stack ability in 2, 3 or 4-story constellation (since one of the pallets (10) could be stacked atop another).  
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angeletti (20040168946).  Angeletti teaches a pallet transport system characterized by better utilization of the available space inside a truck, a trailer, a wagon or a sea-container, especially by transporting bulky and fragile goods, because of stack ability in 2, 3 or 4-story constellation (par. 47).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dolan (4261470) in view of Christke (4838178).  
Regarding claim 4, Dolan teach(es) the structure substantially as claimed, including a basic pallet (P) (12, 70) comprising a frame (12) and a planar member (70) with a top surface; 
Regarding claims 8 & 11, Dolan teaches modules vertical-pillar (VP) (80), reinforce-longitudinal (RL) (90, 100), & reinforce-transversal (RT) (92, 100) that are made of unspecified materials; and Christe broadly teaches making elongated modules (2) of a pallet from steel (col. 3, lines 8-11; cl. 6 & 9).  It would have been obvious to one of ordinary skill in the art to make the modules vertical-pillar, reinforce-longitudinal, & reinforce-transversal of Dolan from steel, as taught by Christe, in order to increase strength & durability.  
Regarding claim 12-13, Dolan as modified teach(es) the structure substantially as claimed, including modules reinforce-transversal (92, 100) each having an unspecified weight.  Additionally, altering the altering the weight of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify the modules reinforce-transversal of Dolan as modified, by making the weight of each module 4 kg, depending on the desired needs of the person constructing the pallet (e.g., intended use of the pallet, aesthetic considerations, compactness, .  
Claims 7 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dolan (4261470) in view of Carling (20140133952).  Dolan teach(es) the structure substantially as claimed, including modules vertical-pillar (VP) (80), reinforce-longitudinal (RL) (90, 100), & reinforce-transversal (RT) (92, 100) connected by bolts (166, 168), whereby a rigid "mono block" situation occurs giving a visual impression for this kind of connection (see Fig. 1); but fails to teach standard-screws (M8 up to M36).  However, Carling teaches using standard-screws (i.e., M10) to connect modules (3, 9) to each other.  It would have been obvious to one of ordinary skill in the art to substitute M10 screws, as taught by Carling, for the bolts of Dolan, in order to reversibly connect the modules modules vertical-pillar, reinforce-longitudinal, & reinforce-transversal to each other.  
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dolan (4261470).  
Regarding claim 9, Dolan teach(es) the structure substantially as claimed, including vertical pillars (80) having an unspecified length.  Additionally, altering the altering the size of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify the vertical pillars of Dolan, by making said vertical pillars 1000 mm long, depending on the desired needs of the person constructing the pallet (e.g., intended use of the pallet, aesthetic considerations, compactness, ease of manufacture, etc.).  
Regarding claim 10, Dolan teach(es) the structure substantially as claimed, including modules vertical pillar (80) & reinforce-longitudinal (90, 100) each having an unspecified 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 I.e., “characterized by better utilization of the available space inside a truck, a trailer, a wagon or a sea-container, especially by transporting bulky and fragile goods, because of stack ability in 2, 3 or 4-story constellation.”